693 S.W.2d 373 (1985)
Olga W. WILLIAMSON, Individually, et al., Petitioners
v.
Riley Butler DUNLAP et al., Respondents.
No. C-3850.
Supreme Court of Texas.
June 12, 1985.
Rehearing Denied July 17, 1985.
*374 Terry Clark, Temple, for petitioners.
Jerry Scarbrough, Killeen, Busby & Wilson, Don Busby, James O. Cure, Temple, for respondents.
PER CURIAM.
Olga Williamson sued Riley Butler Dunlap, Raymond Wilkinson, and Peggy Wilkinson to collect on a promissory note. The trial court rendered judgment against all three defendants. The court of appeals reversed the judgment of the trial court and rendered a take nothing judgment as to all defendants. 683 S.W.2d 544 (1984).
We grant petitioner's application for writ of error and, without hearing oral argument, reverse the take nothing judgment of the court of appeals on the claim against Raymond Wilkinson and sever the cause. That part of the cause relating to Raymond Wilkinson is remanded to the trial court for the rendition of a judgment consistent with this opinion. TEX.R.CIV.P. 483.
Olga Williamson made demand for payment to Raymond Wilkinson at the time she gave him notice of acceleration. The court of appeals correctly held that the acceleration is invalid. The creditor must give the debtor an opportunity to pay the past due installments before acceleration of the entire indebtedness; therefore, demand for payment of past due installments must be made before exercising the option to accelerate. Allen Sales & Servicenter, Inc. v. Ryan, 525 S.W.2d 863, 866 (Tex. 1975). However, Williamson is entitled to judgment against Raymond Wilkinson for past due installments plus accumulated interest as provided in the note. Id.
Because the opinion of the court of appeals conflicts with our holding in Allen Sales & Servicenter, we grant petitioner's application for writ of error and, without hearing oral argument, reverse the judgment of the court of appeals in part and affirm in part. The claim against Raymond Wilkinson is severed and remanded to the trial court for the rendition of a judgment consistent with this opinion. We affirm the judgment of the court of appeals on the claims against Riley Butler Dunlap and Peggy Wilkinson.